                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Eastern District of New York
                                                 271-A Cadman Plaza East, 7th Floor
SLR:KMA; 2018V00809                              Brooklyn, New York 11201
                                                 October 15, 2019
                                                October 15, 2019


BY ECF and Interoffice Mail

Honorable Lois Bloom
United States Magistrate Judge
225 Cadman Plaza East
Brooklyn, New York 11201


             Re:    Ty Clevenger v. U.S. Department of Justice, et al.,
                    Civil Action No. 18-CV-01568 (WFK) (LB)


Dear Judge Bloom:

       Enclosed please find Your Honor’s courtesy copy of Defendants’ Memorandum of Law
in Opposition to Plaintiff’s Motion to Accept Supplemental Evidence and Plaintiff’s Motion
to Permit Discovery, which was filed electronically today (Dkt. #46).

      Thank you for Your Honor’s consideration of this submission.

                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                UNITED STATES ATTORNEY
                                                Attorney for Defendants

                                         By:    s/Kathleen A. Mahoney
                                                KATHLEEN A. MAHONEY
                                                Assistant U.S. Attorney
                                                (718) 254-6026
                                                kathleen.mahoney@usdoj.gov

Enclosure
cc:   By ECF and First Class Mail

      Ty Clevenger
      Plaintiff Pro Se




                                    2
